           Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 1 of 29

                                                     Boca Raton            Melville                  San Diego
                                                     Chicago               Nashville                 San Francisco
                                                     Manhattan             Philadelphia              Washington, D.C.




                                                        October 4, 2019

                                                                                                                           VIA ECF


The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

           Re:        In re Aluminum Warehousing Antitrust Litig.,
                      No. 13-MD-2481 (PAE) (S.D.N.Y.)

Dear Judge Engelmayer:

      The parties respectfully submit this joint letter in response to the Court’s September 16,
2019 Order. Dkt. No. 1142.

I.         Nature of the Claims and the Principal Defenses Thereto

           A.         Plaintiffs’ Description of Their Claims

       Plaintiffs assert a violation of §1 of the Sherman Act, 15 U.S.C. §1. In reversing the District
Court’s October 6, 2016 Order, the Second Circuit recently summarized the “gist” of these actions
in Eastman Kodak Co. v. Henry Bath LLC, 936 F.3d 86, 89 (2d Cir. 2019) (“Aluminum VI”). In
sum, Plaintiffs contend that Defendants fixed a component price of primary physical aluminum –
regional premiums such as the Midwest Premium – by restricting the supply of primary aluminum
in warehouses owned by Defendants. Defendants’ conduct in manipulating the Midwest Premium
increased the overall price Plaintiffs paid for primary aluminum. Id. at 89, 92.1


1
    The Individual Plaintiffs (“IPs” further identified below) allege that in executing their scheme,
Defendants also fixed other regional premiums that applied to certain of the IPs’ aluminum
purchases. See, e.g., Fujifilm Manufacturing U.S.A. Inc. v. Goldman Sachs & Co., No. 1:15-cv-
08307 (KBF), Dkt. No. 35 (Amended Complaint), ¶2. (“Defendants conspired to manipulate the
spot price of physically delivered aluminum, particularly the components of that price that reflect
so-called “regional premiums,” such as the Platts Midwest Premium and the Rotterdam (or
European Community) Premium by restricting supply of aluminum immediately available for


     65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
          Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 2 of 29




October 4, 2019
Page 2


        Plaintiffs are manufacturers that use primary aluminum to fabricate various aluminum
products. Primary aluminum (as distinct from “secondary” recycled aluminum) is the form of
aluminum produced by aluminum smelters from alumina refined from bauxite ore. The Second
Circuit expressly found that Plaintiffs had plausibly alleged and supported their allegations that they
“suffered harm because the defendants’ manipulation of the Midwest Premium (designed to inflate
the sale price of defendants’ aluminum holdings) raised the prices that plaintiffs paid when they
purchased aluminum.” Id. at 95.

        There are two categories of defendants: Financial Defendants and Warehousing Defendants.
The Financial Defendants are JPMorgan Securities plc, Goldman Sachs & Co., LLC, and Glencore
Ltd. Each of them traded in primary aluminum and in primary aluminum derivatives, including
futures contracts that are linked to the price of primary aluminum on the London Metal Exchange
(“LME”), the world’s largest non‐ferrous metals market. During the Relevant Period, February
2010 to March 2016, each sold primary aluminum in transactions that included the Midwest
Premium as an element of the sale price. Each also owned one of the Warehousing Defendants,
having purchased them in 2010 during an aluminum glut in the aftermath of the 2008 financial
crisis. See id. at 92, 97 n.4.

        The Warehousing Defendants are Henry Bath LLC, Metro International Trade Services,
LLC and Pacorini Metals USA, LLC. Each of them owned and operated aluminum warehouses
certified by the LME, and each of them was owned during the Relevant Period by one of the
Financial Defendants, Henry Bath by JPMorgan, Metro by Goldman Sachs, and Pacorini by
Glencore. Id. at 89. Thus, it was the three Financial Defendants calling the shots during the
Relevant Period.

       As the Second Circuit summarized: “The gist of the allegations is that the Financial
Defendants, having acquired large positions in primary aluminum at low prices during the
economic downturn following the 2008 market collapse in anticipation of future price increases,
conspired with each other and with the Warehousing Defendants to inflate artificially the prices
they would realize in the sale of these positions by manipulating the Midwest Premium.” See id. at
89. This caused Plaintiffs to sustain the antitrust injury of paying inflated prices on their purchases
of primary aluminum because the Midwest Premium was an important component of the prices paid
by Plaintiffs. See id. at 92, 95.

        The LME is the trading site for contracts in the sale of primary aluminum. Such contracts
are settled in a variety of ways, including through cash payments reflecting the difference between

delivery from key London Metal Exchange (“LME”)-certified warehouse locations controlled by
them.”).


4837-7792-0936.v1
          Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 3 of 29




October 4, 2019
Page 3


contract price and market price, or by delivery of a “warrant,” which is a document of title entitling
the owner to a specified lot of aluminum in a specified warehouse.2

        Under the conventions of the industry, the spot metal price for primary aluminum is
composed of two components. The first price component, the LME Cash Price, represents the
current value of the metal, and fluctuates in accordance with the daily intersection of supply and
demand, without consideration of expenses that would be involved in making delivery to a
purchaser. The second component, the benchmark regional premium, which in the United States is
the Midwest Premium, reflects the costs associated with making deliveries, including
transportation, insurance, and warehouse storage while awaiting delivery. See Aluminum VI, 936
F.3d at 91.

        Transactions on the LME are primarily among traders, such as the Financial Defendants,
who speculate on price movements resulting from changes in supply and demand and have no
expectation of ever taking delivery of the metal. Thus, under normal circumstances the aluminum
stored in LME warehouses is rarely delivered out. Purchasers of primary aluminum who need
access to the physical metal for use in manufacturing generally acquire the product directly from
producers, rather than through the LME. Nonetheless, one who has purchased metal through the
LME, who is not merely speculating on price movement, but requires access to the physical metal,
can cancel his warrant and thus cause the purchased lot of aluminum to be earmarked for delivery
out of the warehouse. Accordingly, the stock of aluminum stored in LME warehouses does serve as
a potential source of supply in the primary aluminum market. See id. at 91.

        In the wake of the financial collapse of 2008, when industrial activity drastically slowed,
demand for aluminum dropped, resulting in large surpluses and low prices. There developed a large
supply in the stocks of physical aluminum stored in warehouses. Because traders anticipated that
the condition of the market would improve over time, aluminum futures commanded higher prices
than contracts for immediate acquisition (a condition known in the commodities markets as a
“contango”). The Financial Defendants, seeing opportunities to purchase primary aluminum at low
prices in anticipation of future resale at higher prices,3 acquired substantial aluminum holdings.
2
   For a more detailed discussion of the aluminum market during the Relevant Period, see The
Senate Report of the United States Senate Permanent Subcommittee on Investigations, Wall Street
Bank Involvement with Physical Commodities (Nov. 20 and 21, 2014) (“Senate Report”).
3
    In addition to profiting from an increase in the price of physical aluminum, the Financial
Defendants, through their traders, were able to isolate the Midwest Premium (and benefit from its
increase) with transactions in the futures market. See id. at 97 n.4. This meant that any increase in
the Midwest Premium was pure profit to Defendants when they were trading the premium.


4837-7792-0936.v1
          Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 4 of 29




October 4, 2019
Page 4


Id. at 91, 92. Thereafter each of the Financial Defendants purchased one of the Warehousing
Defendants. Through these purchases, the Financial Defendants came to control 80% of the
warehousing capacity of LME warehouses in the United States. Id. at 92.

        Because of the convention to use regional premiums, such as the Midwest Premium, as a
component in the price of primary aluminum, the Financial Defendants were able to execute a
scheme to artificially inflate the Midwest Premium, thereby artificially inflating the prices they
could realize in later selling off their extraordinary large aluminum holdings, and profit from their
futures positions. Working together with the Warehousing Defendants they had recently acquired,
the Financial Defendants conspired to inflate the Midwest Premium by artificially lengthening the
delays involved in taking delivery from LME warehouses. Id. at 91-92.4 This scheme prominently
included the conduct that came to be known as the “merry-go-round of metal” following a front
page article in The New York Times5 disclosing the practice and raising concerns about the integrity
of the aluminum market. Defendants’ strategies to accomplish this involved numerous steps
including the following: Defendants offered incentives to producers and each other to move even
more aluminum into their warehouses in order to create a critical mass of aluminum at key
chokepoints. Defendants agreed to treat the minimum load‐out rate set by the LME as the
maximum rate of load‐outs (effectively capping the number of lots that would be loaded out of their
warehouses each day). Most importantly, Defendants arranged and participated in needless
cancellations of warrants for aluminum in their warehouses. Aluminum VI, 936 F.3d at 92.
Although the cancellations caused the aluminum to move into the load-out queue, the aluminum


4
    Neither Defendants nor the LME disputed that the long queues adversely impacted the Midwest
Premium. However, they asserted that the “‘effect of the queues is to increase this premium as a
proportion of the “all-in” free metal price.’” Dkt. No. 1013 at 13. Prior to this litigation no market
participant had argued that the LME price and the Midwest Premium were inversely related. See
Senate Report, Exs. 76, 78, 79. In any event and contrary to Defendants’ suggestion, the LME, far
from being an independent organization, was under heavy influence by Defendants. In addition to
owning a portion of the LME for a period of time, in 2013, JPMorgan was appointed a member of a
key advisory group that dealt directly with the LME Board. Senate Report at 315. Another
JPMorgan-affiliated entity was a “Category 1 ring-dealing member” and had special trading status
on the LME floor. Id. at 316. And a former Goldman partner, who presided over the formation and
management of the physical-metals trading desk, had been on the LME Board since 2009.
5
   David Kocieniewski, A Shuffle of Aluminum, but to Banks, Pure Gold, N.Y. Times, July 20,
2013,     https://www.nytimes.com/2013/07/21/business/a-shuffle-of-aluminum-but-to-banks-pure-
gold.html; see also Senate Report at 205-206.


4837-7792-0936.v1
          Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 5 of 29




October 4, 2019
Page 5


was not made available to primary aluminum purchasers, but was “merry-go-round[ed]” back into
Defendants’ warehouses.

        These activities were not unilateral activities undertaken separately. Defendants stored,
cancelled and exchanged aluminum in and with competitor Defendants. As Defendants themselves
(in the CEO of Metro’s own words) described how they worked together: “physical traders in
conjunction with banks and producers hold [aluminum] stock [and withhold metal sales to
consumers] in order to squeeze up the premiums.” Id. at 96. The Warehousing Defendants,
working in tight connection with their Financial-Defendant-owners, even went so far as to store
metal at competing warehouses (and paying rent to those competitors) and coordinate load-out
requests in order to build queues. See Senate Report at 202-03. As detailed in the Senate Report,
both JPMorgan and Glencore, despite owning their own warehouses, joined Goldman Sachs in
storing metal at Goldman’s Metro Detroit Warehouse and then canceling warrants for that metal
increasing the queue and thus the Midwest Premium. Id. at 190-91.6

        The consequences were precisely those contemplated by Defendants: the time it took to
load-out aluminum from their LME warehouses increased from approximately six weeks in 2011 to
nearly two years (approximately 625 days) by 2014. Id. at 91-92. These unprecedented delays in
loadouts effectively rendered the large supplies of aluminum in the LME warehouses unavailable
for commercial use in the primary aluminum market. See, e.g., United States v. Socony-Vacuum Oil
Co., 310 U.S. 150, 220, 224 (1940) (agreed-upon supply constraints by horizontal competitors in
order to drive up price have long been deemed per se violations of the antitrust laws). And such
unprecedented delays did in fact cause corresponding increases in the Midwest Premium (which
more than tripled during this same time period), thereby increasing the price of aluminum to
Plaintiffs as well as prospective profits for the Financial Defendants. See Aluminum VI, 936 F.3d at
96, 97.

       Plaintiffs acquired the aluminum they needed for their operations mainly by purchase of
primary aluminum from aluminum producers pursuant to long-term supply contracts.7 In
6
    JPMorgan and Glencore engineered a similar scheme in Europe in which JPMorgan acquired a
massive amount of aluminum, 860,000 tons (about 80% of annual U.S. production), in Glencore’s
Pacorini Vlissingen warehouse and then cancelled the warrants for that metal. Senate Report at
n.2470. As the Second Circuit noted citing Glencore’s global head of aluminum, the strategy was
to get a critical mass of aluminum in a particular warehouse so that the cancellations would create a
bottleneck effect to support the premiums. Aluminum VI at 96.
7
   Several of the large primary purchasers of aluminum purchased directly, at the inflated price,
from Defendants.


4837-7792-0936.v1
          Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 6 of 29




October 4, 2019
Page 6


accordance with industry conventions, those contracts specified the spot metal price, including the
Midwest Premium, as the price Plaintiffs would pay for ownership and delivery of each order of
primary aluminum. The effect of Defendants’ actions on Plaintiffs was to require Plaintiffs to pay
artificially inflated prices for the aluminum they purchased from producers. Id. at 92, 95.

        Collusion to manipulate a price – even if only a component of a larger price – is a violation
of the antitrust laws. See, e.g., Gelboim v. Bank of Am. Corp., 823 F.3d 759, 771 (2d Cir. 2016)
(“the fixing of a component of price violates the antitrust laws”). Thus, if Plaintiffs prove that
Defendants colluded to ‘“squeeze up the [Midwest] premium,”’ they will have proven a violation of
the antitrust laws. Aluminum VI, 936 F.3d at 97. The judicially recognized antitrust injury (i.e.,
impact) from that violation is the payment of the collusively imposed price, in this case, the
Midwest Premium.8 Id. at 95-97.

           B.       Defendants’ Description of Their Principal Defenses to Plaintiffs’ Claims

        Judge Forrest and the Second Circuit each issued two opinions describing the allegations in
these cases.9 Defendants provide a brief high-level factual overview below.

       During the Great Recession that followed the 2008 financial crisis, a sharp drop in demand
for aluminum led to a massive global surplus. Although the economy began to recover in 2010,
aluminum production continued to outpace consumption each year, resulting in a substantial over-
supply and causing millions of tons of aluminum to flow into warehouses for storage. Smelters sold
surplus aluminum to traders and other financial buyers, which typically stored the aluminum in
warehouses in the hopes of later selling it at a profit.

         “In general, there are two types of warehouses that stockpile aluminum: those that are
affiliated with the London Metal Exchange . . . and those that are not.” Aluminum III, 833 F.3d at

8
      Agreements among horizontal competitors to restrain the supply of a commodity are
economically equivalent to horizontal price-fixing agreements. See id. at 95, 96 (citing United
States v. Apple, Inc., 791 F.3d 290, 328 (2d Cir. 2015)) (“[A]ny conspiracy ‘formed for the purpose
and with the effect of raising, depressing, fixing, pegging, or stabilizing the price of a commodity
. . . is illegal per se,’ and the precise ‘machinery employed . . . is immaterial.’”).
9
    See In re Aluminum Warehousing Antitrust Litig., 2014 U.S. Dist. LEXIS 121435 (S.D.N.Y.
Aug 29, 2014) (“Aluminum I”); In re Aluminum Warehousing Antitrust Litig., 95 F. Supp. 3d 419
(S.D.N.Y. 2015) (“Aluminum II”); In re Aluminum Warehousing Antitrust Litig., 833 F.3d 151 (2d
Cir. 2015) (“Aluminum III”); Eastman Kodak Co. v. Henry Bath LLC, 935 F.3d 86 (2d Cir. 2019)
(“Aluminum VI”).


4837-7792-0936.v1
          Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 7 of 29




October 4, 2019
Page 7


154. Aluminum stored in LME warehouses is used to support the trading of aluminum futures on
the LME. An LME futures contract requires the seller to deliver metal to the buyer on a specified
date. Aluminum futures can be “settled” by delivering a “warrant” associated with a specific lot of
aluminum stored in an LME warehouse. The seller decides which warrant to deliver and typically
chooses to deliver the least valuable warrant.

       A holder of an LME warrant can take delivery of the physical aluminum by “canceling” the
warrant and instructing the LME warehouse operator to “load out the metal for pick up from its
loading docks.” Id. at 155. Assuming that there are sufficient warrant cancellations, the LME
mandates that warehouse operators load out a minimum quantity of aluminum each day (e.g., 1,500
metric tons per day). If the volume of warrant cancellations exceeds an LME warehouse’s chosen
load-out rate, a delivery “queue” forms, and the metal is loaded out over time based on the order in
which the warrants were canceled. See id. at 155-56.

       During the Great Recession, large quantities of surplus aluminum flowed into the LME
warehouses operated by Defendant Metro in Detroit, which is the most convenient point of entry to
the United States for primary aluminum produced in Canada. Defendant Goldman Sachs later
acquired Metro in February 2010. The aluminum stored in Metro’s Detroit warehouses was owned
by banks and other trading firms. When warrant cancellations at Metro’s Detroit warehouses
exceeded Metro’s load-out rate – the minimum rate required by LME rules – a substantial delivery
queue formed at Metro’s Detroit warehouses.

        Defendants strenuously deny the existence of any conspiracy. All of the alleged conduct
challenged by Plaintiffs was independent, profit-seeking conduct, principally by a single Defendant
– Metro. Metro’s offering of incentive payments to its customers as an inducement to store their
aluminum in its Detroit warehouses – in effect, upfront rent rebates – involved vertical conduct by a
single firm and was a procompetitive form of price discounting. As Judge Forrest stated, incentive
payments “are, on their face, perfectly consistent with the warehouses acting in their economic self-
interest.” Aluminum I, 2014 U.S. Dist. LEXIS, at *117. Similarly, Metro’s loading out of
aluminum from its Detroit warehouses at the minimum rate required by the LME and no faster was
single-firm conduct consistent with Metro’s economic self-interest. As Judge Forrest observed,
warehouses are “in the business of collecting rent for storage; and the longer the storage, the higher
the rent. In this sense it would be in [each warehouse’s] economic self-interest to turn a minimum
load-out rule into a maximum . . . .” Id. at *116. Metro’s transactions with certain of its customers
whose aluminum was loaded out of one of its Detroit warehouses and moved into another
warehouse in exchange for an incentive payment likewise constituted single-firm or vertical
conduct, which related only to a fraction of the aluminum stored in Metro’s Detroit warehouses.
Finally, the Financial Defendants’ warrant cancellations also involved either unilateral or vertical
conduct. Like every other bank and hedge fund that held warrants for aluminum stored in Detroit,


4837-7792-0936.v1
          Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 8 of 29




October 4, 2019
Page 8


the Financial Defendants cancelled their warrants to take advantage of an “arbitrage opportunity, on
which it was in each’s individual economic self-interest to capitalize.” Id. Such warrant
cancellations were procompetitive because they resulted in more aluminum being loaded out of
Metro’s Detroit warehouses and thus ameliorated any supposed supply restraint.

        Defendants further note that, contrary to the impression created by Plaintiffs’ description of
their claims, each Defendant followed its own distinct course of conduct for its own independent
reasons. For example, Metro is the only Defendant that ever had a significant aluminum queue in
the United States; JPMorgan’s former Henry Bath warehouse subsidiary never had a significant
delivery queue at any time anywhere in the world; JPMorgan never moved any aluminum into
Metro’s Detroit warehouses (and in fact moved significant volumes of aluminum out of those
warehouses); Goldman Sachs and JPMorgan never entered into any so-called “merry-go-round”
transactions with Metro; Glencore simply engaged in certain rational and profitable aluminum
transactions consistent with its position in global metals markets; and Plaintiffs do not even allege
that Pacorini had any queues in Detroit. Moreover, numerous market participants, including many
members of the proposed class, engaged in the same types of unilateral and vertical conduct that
allegedly was undertaken by Defendants (e.g., warrant cancellations, holding large quantities of
aluminum in cash-and-carry trades, offering or accepting incentive payments in exchange for
depositing aluminum at a warehouse).

        Defendants also strenuously deny that any of the challenged conduct inflated the all-in price
of primary aluminum. Plaintiffs assert that the price they paid for primary aluminum under their
supply contracts with smelters included two floating price terms: (i) the “LME price” for
aluminum, plus (ii) a “regional premium.” The LME price is the settlement price of an LME
futures contract. Sellers of LME futures contracts are free to use any warrant they choose to settle
their futures contracts, and as a result, the LME price generally reflects the value of the least
valuable warrants in the LME warehouse system. The “regional premium” is simply the difference
between the all-in price of aluminum in a given region and the LME price. In North America, the
applicable regional premium is the Midwest Premium published by Platts. Platts calculates the
Midwest Premium by (i) estimating the all-in price for aluminum based on a survey of spot-market
participants, and (ii) subtracting the LME price from the estimated all-in price.

      In November 2013, the LME published a report that concluded that load-out queues at LME
warehouses have no effect on the all-in price that purchasers pay for primary aluminum, but that
queues do affect the apportionment of the all-in price as between the LME price and regional
premiums.10 According to that report, “the impact of queues . . . has been not to change the

10
     See Dkt. No. 384 (Summary Public Report of the LME Warehousing Consultation (No. 2013))


4837-7792-0936.v1
          Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 9 of 29




October 4, 2019
Page 9


absolute price of metal, but rather to depress the LME price relative to the absolute price, and
consequently to increase the contribution of the premium to the absolute price.”11 The LME report
explains that load-out queues depressed the LME price of aluminum because LME futures during
the relevant time period were settled with warrants for metal stored in the warehouses with the
longest queues because those were the least valuable warrants at the time. This caused the LME
price to reflect the value of those queue-encumbered warrants:

           [T]he effect of queues is to create a discount between the free market price of metal,
           and the value of an LME warrant in a warehouse with queues. By extension, this
           causes the LME price to trade at a discount to the free metal price. This is then
           observed by the market as the free market price of metal trading at a premium to the
           reported LME price. Although there will always be a premium due to the “in-
           warehouse” nature of the LME contract . . . , the effect of the queues is to increase
           this premium as a proportion of the “all-in” free metal price.12

        Judge Forrest also expressly rejected the notion that Plaintiffs had alleged price fixing:
“Plaintiffs do not allege that defendants have fixed a particular spot price for aluminum – but rather
that they have taken a variety of actions that have caused the Midwest Premium to increase.”
Aluminum II, 95 F. Supp. 3d at 431; see also id. at 434 (“[T]his conspiracy was not a traditional
‘price fix’ – no price was fixed.”). As the Judge Forrest explained, Plaintiffs do not allege that
Defendants agreed “to fix the price of aluminum at a supra-competitive level or to fix the Midwest
Premium at a particular level.” Id. at 435. Instead, Defendants allegedly engaged in conduct that
created lengthy load-out queue at Metro’s Detroit warehouses and that indirectly affected the
Midwest Premium.

        For these and other reasons, Defendants deny all liability on Plaintiffs’ claims and oppose
class certification in the putative class action. Defendants’ anticipated defenses include:

          First, there was no unlawful agreement among Defendants to lengthen the load-out queue at
           Metro’s Detroit warehouses or otherwise to restrain the supply of primary aluminum.
           Instead, each Defendant engaged in its own distinct unilateral course of conduct, and
           numerous members of the proposed class engaged in the same types of lawful and profitable
           market conduct in which Defendants allegedly engaged.



11
     Id. at 43 (emphasis added).
12
     Id. at 5.


4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 10 of 29




October 4, 2019
Page 10


          Second, Plaintiffs cannot prove the elements of a rule-of-reason claim, which Judge Forrest
           held was “highly likely” to apply to Plaintiffs’ allegations “involving both horizontal as well
           as vertical conduct.” Aluminum II, 95 F. Supp. 3d at 448; see also id. at 449 (rule of reason
           “highly likely” to apply here because cases involve vertical and horizontal conduct in
           multiple markets and is “not of the type which the antitrust laws have routinely dealt with”).

          Third, the aluminum delivery queue at Metro’s Detroit warehouses did not inflate the all-in
           price of primary aluminum because any alleged increase in the Midwest Premium was offset
           by a corresponding decrease in the LME price.

          Fourth, Plaintiffs do not have antitrust standing for purchases of recycled or fabricated
           aluminum under the Second Circuit’s Aluminum III decision, and have standing at most for
           purchases of aluminum from an alleged co-conspirator – i.e., one of the Defendants – which
           would eliminate or substantially narrow these actions.

          Fifth, Plaintiffs cannot assert antitrust claims based on foreign purchases of aluminum under
           the Foreign Trade Antitrust Improvements Act of 1982, 15 U.S.C. §6a.

          Sixth, a class cannot be certified under Rule 23 because (i) Plaintiffs have no common
           means of proving class-wide antitrust impact and thus individual issues predominate, (ii) the
           proposed class members are not ascertainable, (iii) intra-class conflicts preclude class
           certification, (iv) a class action is not a superior method of adjudication, (v) damages cannot
           be awarded on an aggregated basis, and (vi) the proposed class definition is overbroad in
           several important respects. See Dkt. No. 1013.

II.        The Parties

           A.       Plaintiffs

        The class-action Plaintiffs are referred to as the “First Level Purchaser” or “FLPs.” The
four named Plaintiffs are: (i) Ampal, Inc.; (ii) Custom Aluminum Products, Inc.; (iii) Claridge
Products and Equipment, Inc.; and (iv) Extruded Aluminum Corporation. The named Plaintiffs
allege that they made “first-level” purchases of primary aluminum (i.e., were the first to pay the
inflated price) from aluminum smelters (and, in the case of one named Plaintiff, from one of the
Defendants) and seek to represent a class of FLPs of primary aluminum between February 2010 and
March 2016.13


13
   The proposed class definition is: “All persons who from February 2010 to March 25, 2016
made a first level purchase of a primary aluminum product with a price term based, in any part, on

4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 11 of 29




October 4, 2019
Page 11


       The “Individual Plaintiffs” or “IPs” are four companies or groups of companies that
purchased primary aluminum and brought their own individual actions: (i) Agfa Corporation and
Agfa Graphics, N.V. (“Agfa”); (ii) Mag Instrument, Inc. (“Mag”); (iii) Eastman Kodak Company
(“Kodak”); and (iv) Fujifilm Manufacturing U.S.A., Inc. (“Fujifilm”).

        Two additional primary aluminum purchasers, Reynolds Consumer Products LLC
(“Reynolds”) and Southwire Company, LLC (“Southwire”), later brought their own individual
action in July 2016.

           B.       Defendants

        Defendants consist of three groups of trading firms and (at relevant times) their affiliated
LME warehouse operators: (i) Goldman Sachs and its former warehousing affiliate Metro; (ii)
Glencore Ltd. and its warehousing affiliate Access World USA (f/k/a Pacorini Metals USA); and
(iii) JPMorgan and its former warehousing affiliate Henry Bath.

III.       Counsel for Each Party

        The court-appointed interim co-lead counsel for the FLPs are: (i) Patrick Coughlin of
Robbins Geller Rudman & Dowd LLP; (ii) Linda Nussbaum of Nussbaum Law Group, P.C.; and
(iii) Christopher Lovell of Lovell Stewart Halebian Jacobson LLP. Dkt. Nos. 216, 780.

        The IPs are represented by: (i) Walter Noss of Scott + Scott; (ii) Derek Brandt of McCune
Wright Arevalo, LLP; (iii) Allan Steyer of Steyer Lowenthal Boodrookas Alvarez & Smith, LLP;
and (iv) Todd Schneider of Schneider Wallace Cottrell Konecky Wotkyns LLP.

      Reynolds and Southwire are represented by: (i) Robert Palmersheim and Anand Mathew of
Palmersheim & Mathew LLP; and (ii) Matthew Mrkonic of Honigman LLP.




the Midwest Transaction Price, the Platts Metals Week US Transaction Price or other ‘all in’ price
used in the United States, or the Midwest Premium, the Platts MW Premium or similar terminology
or other regional premium used in the U.S., including, but not limited to, an averaging over a period
of days of any such premium or adjusting for a grade or type of primary aluminum product.
Excluded from the Class are Defendants, any parent, subsidiary, affiliate, agent or employee of any
Defendant, and any co-conspirator. As used in this definition, ‘primary aluminum product’ means
T-bar, sow, standard ingot, foundry alloy T-bar or ingot, extrusion billet, slabs, sheet ingot, molten
metal, or rod.” Dkt. No. 1040 at 6.


4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 12 of 29




October 4, 2019
Page 12


       The Goldman Sachs and Metro Defendants are represented by Richard Pepperman of
Sullivan & Cromwell LLP.

       The JPMorgan and Henry Bath Defendants are represented by Robert Wick of Covington &
Burling LLP.

           Glencore Ltd. is represented by Eliot Lauer of Curtis Mallet-Prevost, Colt & Mosle LLP.

      Access World USA (f/k/a Pacorini Metals USA) is represented by Boris Bershteyn of
Skadden, Arps, Slate, Meagher & Flom LLP.

IV.        History of the Litigation

           A.       The Initial Complaints

        In 2013, four groups of Plaintiffs sued the LME, Defendants and various other affiliates of
Defendants, alleging claims under the Sherman Act and state antitrust and unfair-competition laws.
These original Plaintiffs consisted of: (i) three groups of Plaintiffs seeking to represent different
putative classes of purchasers of aluminum at different points in the distribution chain (the FLPs,
the Commercial End Users and the Consumer End Users); and (ii) the IPs (at that time, Agfa, Mag
and Kodak, later joined by Fujifilm). The Commercial and Consumer End Users were so-called
“indirect purchasers,” asserting claims for damages under state antitrust laws.

           B.       Aluminum I

        On August 29, 2014, Judge Forrest dismissed all claims asserted by the original Plaintiffs
under Rule 12(b)(6) on the following grounds: (i) Plaintiffs failed to allege antitrust injury; (ii)
Plaintiffs failed to allege that they are “efficient enforcers” of the antitrust laws; (iii) Plaintiffs failed
to plead a plausible antitrust conspiracy under §1 of the Sherman Act; (iv) the FLPs failed to plead
a monopolization claim under §2 of the Sherman Act, 15 U.S.C. §2, against Goldman Sachs and
Metro because the FLPs did not adequately allege a relevant market or market power; and (v)
Plaintiffs’ state-law claims failed for similar reasons. Aluminum I, 2014 U.S. Dist. LEXIS 121435;
see also In re Aluminum Warehousing Antitrust Litig., No. 13-md-2481 (KBF), 2014 U.S. Dist.
LEXIS 140765, at *18 (S.D.N.Y. Sept. 15, 2014) (providing “further detail on its rationale for
dismissing plaintiffs’ state law claims”).

        Judge Forrest dismissed the claims of the Commercial End Users and Consumer End Users
with prejudice on the ground that they are not efficient enforcers of the antitrust laws and it would
be futile to give them leave to amend given that their alleged injury was admittedly indirect. See
Aluminum, 2014 U.S. Dist. LEXIS 140765, at *25-*26 (Commercial and Consumer End Users were

4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 13 of 29




October 4, 2019
Page 13


“far enough down the supply/distribution chain that they cannot plead around the issues created by
the remoteness of their injury.”). By contrast, Judge Forrest gave the FLPs and IPs (Mag, Agfa and
Kodak) leave to replead.

           C.       Aluminum II

        The FLPs and IPs moved to file proposed amended complaints, which Defendants opposed
and also moved to dismiss. On March 26, 2015, Judge Forrest denied Defendants’ motion to
dismiss the proposed amended complaints filed by the FLPs and IPs. She held that these Plaintiffs
had adequately alleged: (i) that they suffered antitrust injury; (ii) that they are efficient enforcers of
the antitrust laws; and (iii) a plausible conspiracy under §1. See Aluminum II, 95 F. Supp. 3d at
428, 433-34, 442-43. Judge Forrest dismissed the FLPs’ §2 claims against Goldman Sachs and
Metro. See id. at 453-58. Although Judge Forrest sustained certain of Plaintiffs’ state-law claims,
the FLPs and IPs later voluntarily dismissed their state-law claims without prejudice, leaving only
their §1 conspiracy claim. See Dkt. Nos. 875, 884.14

       After Judge Forrest’s decision, the FLPs and the IPs (Mag, Agfa and Kodak) filed their
proposed amended complaints, which remain their operative pleadings today. See Dkt. Nos. 738,
745.

           D.       Fujifilm

        Seven months later, Fujifilm (represented by the same counsel who represents the other IPs)
filed a separate complaint on October 21, 2015. After receiving access to the discovery record,
Fujifilm filed an amended complaint as-of-right that added new allegations and new Defendants on
February 4, 2016. Fujifilm Dkt. No. 35.

           E.       Plaintiffs’ Motion for Leave to Amend

        The IPs then moved for leave to file a joint amended complaint tracking the allegations of
Fujifilm’s first amended complaint. Dkt. No. 888. The FLPs likewise moved to amend their
complaint to include similar allegations. Dkt. No. 892. Defendants opposed these proposed

14
    On March 3, 2015, Judge Forrest dismissed the claims against four foreign entities for lack of
personal jurisdiction. In re Aluminum Warehousing Antitrust Litig., 90 F. Supp. 3d 219 (S.D.N.Y.
2015). On March 4, 2015, Judge Forrest also dismissed the claims against three parent or affiliated
corporations: The Goldman Sachs Group, Inc., JPMorgan Chase & Co. and Pacorini Metals AG.
In re Aluminum Warehousing Antitrust Litig., No. 13-md-2481 (KBF), 2015 U.S. Dist. LEXIS
26412 (S.D.N.Y. Mar. 4, 2015).


4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 14 of 29




October 4, 2019
Page 14


amendments. See Dkt. No. 896. On April 25, 2016, Judge Forrest denied the IPs’ and FLPs’
motions for leave to amend. In re Aluminum Warehousing Antitrust Litig., No. 13-md-2481 (KBF),
2016 U.S. Dist. LEXIS 54643 (S.D.N.Y. Apr. 25, 2016).

           F.       Close of Fact Discovery

        Fact discovery in the actions filed by the FLPs and IPs closed on May 13, 2016, except for a
limited number of depositions permitted to occur through June 13, 2016. Dkt. Nos. 936, 990.

           G.       The FLPs’ Motion for Class Certification

         On March 25, 2016, the FLPs moved for class certification, accompanied by four expert
declarations. Dkt. Nos. 916-920. Defendants filed their opposition, accompanied by two expert
declarations, on July 8, 2016. Dkt. Nos. 1013-1015. On August 5, 2016, the FLPs filed a reply
brief, together with two expert reply declarations and a Daubert motion seeking to exclude one of
Defendants’ experts. See Dkt. Nos. 1037-1039, 1040-1041. Although Judge Forrest scheduled a
hearing on the FLPs’ motion for class certification for September 8, 2016 (Dkt. Nos. 984, 1024),
that hearing did not occur because of the intervening dismissal of the FLPs’ action, as explained
below.

           H.       Reynolds and Southwire

        On July 26, 2016, after fact discovery had closed, Reynolds and Southwire filed a separate
complaint against Defendants and certain additional entities (Glencore AG and Pacorini Metals
Vlissingen B.V. (now known a Access World (Vlissingen) B.V.)), alleging antitrust claims under
§1 of the Sherman Act, claims under state antitrust and unfair-competition laws, and a claim for
unjust enrichment. See Reynolds Consumer Prods. LLC v. Glencore AG., No. 16-cv-05955 (KBF)
(S.D.N.Y.); Reynolds and Southwire Dkt. No. 1.

           I.       Aluminum III

       On August 9, 2016 – a month before the scheduled hearing on the FLPs’ class-certification
motion and shortly after Reynolds and Southwire commenced their action – the Second Circuit
affirmed Judge Forrest’s dismissal of the proposed indirect-purchaser class actions filed by the
Commercial End Users and Consumer End Users. Aluminum III, 833 F.3d 151. Although Judge
Forrest had dismissed those Plaintiffs’ claims on efficient-enforcer grounds, the Second Circuit
affirmed the dismissal on a different ground, holding that the Commercial and Consumer End Users
had not adequately alleged antitrust injury. See id. at 161-63.




4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 15 of 29




October 4, 2019
Page 15


           J.       Aluminum IV and Aluminum V

        With the class-certification hearing fast approaching, Defendants moved for judgment on
the pleadings against the FLPs based on Aluminum III on August 17, 2016. Dkt. No. 1050. Judge
Forrest thereafter adjourned the class-certification schedule (Dkt. No. 1055) and converted
Defendants’ Rule 12(c) motion to a motion for summary judgment (Dkt. No. 1062).

       On October 5, 2016, Judge Forrest dismissed the FLPs’ action for lack of antitrust injury
under Aluminum III. She also dismissed the actions filed by the IPs and Reynolds and Southwire on
the same ground. In re Aluminum Warehousing Antitrust Litig., No. 13-md-2481 (KBF), 2016 U.S.
Dist. LEXIS 138437 (S.D.N.Y. Oct. 5, 2016) (“Aluminum IV”).

       Judge Forrest later reopened the actions filed by the IPs and Reynolds and Southwire in
order to give them an opportunity to address Aluminum III. Dkt. No. 1088. After briefing and
argument, Judge Forrest held that those Plaintiffs also failed to plead antitrust injury under
Aluminum III. AGFA Corp. v. Goldman Sachs Grp., Inc., No. 13-md-2481 (KBF), 2016 U.S. Dist.
LEXIS 165563 (S.D.N.Y. Nov. 30, 2016) (“Aluminum V”).

           K.       Aluminum VI

        On August 27, 2019, the Second Circuit reversed the dismissal of the actions filed by the
FLPs, IPs, and Reynolds and Southwire, holding that the FLPs and IPs had adequately alleged
antitrust injury. Aluminum VI, 936 F.3d at 97. The Court also held that Reynolds and Southwire
could refile their motion to amend their complaint. Id. at 98. The Second Circuit issued its
mandate on September 17, 2019. Dkt. No. 1143.

V.         Prior Discovery (Fact and Expert) and Any Consequential Discovery Motions

       On May 22, 2014, Judge Forrest entered a protective order and an order governing expert
discovery. Dkt Nos. 381, 383.

       Judge Forrest heard and denied a discovery motion that sought an adverse inference for
alleged spoliation by a former consultant to Metro. Dkt. No. 976. Other discovery motions
involved motions to compel that were denied or resolved consensually. See, e.g., Dkt. Nos. 1002,
1004, 1011, 1027-1029. There are no outstanding discovery motions.

       Fact discovery closed in the FLP and IP actions on May 13, 2016 (except for certain fact
depositions permitted to occur through June 13, 2016), and is now complete. See Dkt. Nos. 936,
990. The parties deposed 32 fact witnesses and produced millions of pages of documents. The



4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 16 of 29




October 4, 2019
Page 16


parties also subpoenaed documents and data from various non-parties, including both aluminum
producers and traders.

         Expert discovery to date has been confined to class certification in the FLPs’ action. The
FLPs submitted declarations from four experts (two economists, a statistician and an aluminum
industry consultant), three of whom were deposed. Defendants elected not to depose the FLPs’
statistician. Defendants submitted declarations from two economists, both of whom were deposed.
There is one pending Daubert motion: The FLPs moved to exclude the testimony of one of
Defendants’ experts (David Kaplan) when they filed their class-certification reply. Dkt. Nos. 1037-
1039. Judge Forrest adjourned the FLPs’ class-certification motion before Defendants filed their
opposition to the FLPs’ Daubert motion. Dkt. No. 1055.

VI.        Description of Discovery Remaining

       Fact discovery is closed in the actions filed by the FLPs and IPs. Merits expert discovery
has not begun in any of the actions. No discovery has occurred in the action filed by Reynolds and
Southwire.

VII.       Existing Deadlines and Outstanding Motions

       There are no existing deadlines, due dates or cut-off dates in this litigation. There are two
sets of outstanding motions as well as filings that will need to be made in the Reynolds and
Southwire action:

        The FLPs’ Class-Certification and Daubert Motions. The FLPs’ motion for class
certification is fully briefed, except that Defendants would like to file a sur-reply to address new
issues raised in the FLPs’ reply as well as new legal authority that has issued since the parties
briefed class certification. The FLPs will review Defendants’ sur-reply if the Court grants
Defendants’ request and respond accordingly. The FLPs’ Daubert motion to exclude the testimony
of Defendants’ expert, David Kaplan, is not fully briefed, as Defendants have not yet filed their
opposition. Judge Forrest adjourned the proceedings on these two motions after Defendants moved
for judgment on the pleadings in the FLPs’ action based on Aluminum III.

        Personal-Jurisdiction Motions in FujiFilm. In the action filed by FujiFilm, Glencore
International AG and Pacorini Metals Vlissingen B.V. (now known as Access World (Vlissingen)
B.V.) filed motions to dismiss for lack of personal jurisdiction. Those two motions are fully
briefed. Fujifilm Dkt. Nos. 83, 85, 109 and 121 (Glencore International AG) and 94, 96, 124 and
126 (Access World (Vlissingen) B.V.).



4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 17 of 29




October 4, 2019
Page 17


       Amended Complaint and Response in Reynolds and Southwire. Defendants have not
answered or otherwise responded to the complaint filed by Reynolds and Southwire on July 26,
2016. Reynolds and Southwire Dkt. No. 1. Before the dismissal of their case, those Plaintiffs
proposed to file an amended complaint as-of-right. See Reynolds and Southwire, Dkt. No. 69. The
Second Circuit held in Aluminum VI that Reynolds and Southwire should be permitted to refile their
motion to amend their complaint. 936 F.3d at 98.

VIII. Issues Outstanding in the Litigation

        The FLPs’ Class-Certification Motion. The first issue to address now that these cases
have been remanded is the FLPs’ pending motion for class certification. See Agfa Corp. v The
Goldman Sachs Grp., Inc., No. 14-cv-00211-KBF (S.D.N.Y.); Agfa Dkt. No. 191 at 74 (Judge
Forrest stating that, if the Second Circuit remands, “then we will pick up where we left off.”).

        Before proceedings on that motion were adjourned, Defendants had planned to move for
leave to file a short sur-reply and supporting expert declaration to address a new class definition and
other new issues presented by Plaintiffs’ reply. Briefing on the FLPs’ Daubert motion also needs to
be completed (no opposition has yet been filed). The parties respectfully request that the Court set
the following schedule on these two motions: (i) Defendants will file their Daubert opposition and
their sur-reply in opposition to class certification within two weeks of the November 4, 2019
conference; and (ii) Plaintiffs will file any reply in support of their Daubert motion, and a brief
response to Defendants’ sur-reply on class certification if they conclude they need one, within two
weeks of Defendants’ filings.

         Merits Expert Discovery. The parties propose the following schedule for merits expert
discovery: (i) the FLPs will serve merits expert reports two months after the Court’s class-
certification decision; (ii) Defendants will serve their merits expert reports three months thereafter;
(iii) the FLPs will serve reply reports one month thereafter; and (iv) expert depositions will be
completed one month thereafter. These deadlines track the intervals that Judge Forrest previously
had ordered. See Dkt. No. 990.

         Individual Plaintiffs. The IPs propose to file a motion to amend their Joint Amended
Complaint (“JAC”). Dkt. No. 745. First, the IPs propose to remove foreign purchases that were not
imported into the United States. IP Kodak has a pending notice of claim in the United Kingdom for
its foreign purchases. Second, the IPs seek to amend the JAC to conform the Defendants across all
IP actions (i.e., to add some Defendants that are named as Defendants in Fujifilm’s Amended
Complaint). Fujifilm Dkt. No. 35. IPs submit that there is no undue delay or prejudice to
conforming IPs’ complaints for trial as the parties sought to be added as Defendants already appear
as Defendants in other actions. Given that the motions to dismiss for lack of personal jurisdiction
filed by Defendants Glencore International AG and Pacorini Metals Vlissingen B.V. (now known as

4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 18 of 29




October 4, 2019
Page 18


Access World (Vlissingen) B.V.) were not ruled on, the IPs seek limited fact discovery from those
two foreign Defendants in coordination with the discovery in the action filed by Reynolds and
Southwire (described below), which also name these entities as Defendants.

        The IPs request that the Court set an expedited briefing schedule for their motion to amend
the JAC, and allow the IPs to take limited fact discovery from the two foreign Defendants while the
FLPs’ motion for class certification is pending. If these requests are granted, the IPs will agree to
join the merits-expert schedule set forth above for the FLPs. If the IPs are not permitted to amend
or seek limited fact discovery during the pendency of class certification, the IPs propose that their
actions should proceed immediately to exchanging merits expert reports and summary judgment
and should not be bound to the timing of the Court’s decision on class certification. IPs Kodak,
Agfa, and Mag all have Lexecon rights to try the cases in the respective originating districts.

        Defendants oppose the IPs’ request to take additional fact discovery from the two foreign
Defendants and intend to oppose any motion for leave to amend. Fact discovery in the IPs’ action
is closed. Dkt. Nos. 936, 990. The IPs do not need to amend the JAC to drop their claims based on
foreign purchases of aluminum because they can voluntarily dismiss those claims under Rule 41.
The IPs previously moved for leave to add some Defendants that are named as Defendants in
Fujifilm’s Amended Complaint, and that motion was denied. See Aluminum, 2016 U.S. Dist.
LEXIS 54643. The IPs have provided no reason why this Court should permit an untimely request
to reconsider Judge Forrest’s April 25, 2016 order denying leave to amend.

       Defendants also oppose IPs’ alternative request to expedite merits-expert reports and
summary-judgment briefing if leave to amend and take additional fact discovery is denied. IPs’
proposed schedule will result in uncoordinated and duplicative treatment of merits expert discovery
and summary judgment issues.

        Reynolds and Southwire. Reynolds and Southwire are prepared to file an amended
complaint within 14 days of the Court’s November 4, 2019 conference. Defendants request 45 days
to answer or otherwise respond to that amended complaint. Once they sign the protective order,
Reynolds and Southwire should be given access to the existing discovery record in this litigation.
The parties will meet-and-confer and attempt to agree on targeted supplemental discovery relating
to the Reynolds and Southwire action. They request that they be given 45 days after the November
4, 2019 conference in which to submit a joint letter either reporting their agreement or identifying
any areas of disagreement. A separate schedule should be entered in this action, although Reynolds
and Southwire will endeavor to complete discovery in a manner which will allow all cases to be
synced up by the time the Court rules on class certification.

        Summary Judgment. Defendants anticipate seeking summary judgment on at least some
of the issues identified in §I.B., above.

4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 19 of 29




October 4, 2019
Page 19


IX.        Length of Trial and Jury Demands

        The parties estimate that a trial of each action should take roughly three weeks. Each group
of Plaintiffs has requested a jury trial.

X.         Settlement Discussions (Subject to FRE 408)

       No settlement demands, offers, or discussions have occurred to date, except that brief and
unsuccessful settlement discussions occurred between Defendants and Reynolds and Southwire
through the Second Circuit’s court-appointed mediation program.

XI.        Relationship Between the Aluminum and Zinc Actions

        The Aluminum and Zinc actions share some similarities in that both actions involve storage
of metals in LME warehouses and include some overlapping parties and counsel. The actions differ
in that they involve different metals and different legal theories and are in different procedural
postures. Judge Forrest dismissed the Zinc plaintiffs’ antitrust conspiracy claim and also dismissed
the Goldman Sachs, Metro, JPMorgan, and Henry Bath Defendants from Zinc. She sustained,
however, Plaintiffs’ monopolization and attempted-monopolization claims under §2 of the Sherman
Act against the Glencore and Pacorini (now Access World) Defendants. See In re Zinc Antitrust
Litig., 155 F. Supp. 3d 337 (S.D.N.Y. 2016). Whereas fact discovery is complete in Aluminum
(except for targeted supplemental discovery in the Reynolds and Southwire action), very little fact
discovery has occurred in Zinc.




4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 20 of 29




October 4, 2019
Page 20


XII.       Other Information Useful to the Court

     The parties will be available to answer any further questions the Court may have at the
November 4, 2019 conference.

                                            Respectfully submitted,

                                             s/ Patrick J. Coughlin
                                             ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                             PATRICK J. COUGHLIN
                                             DAVID W. MITCHELL
                                             BRIAN O. O’MARA
                                             STEVEN M. JODLOWSKI
                                             CARMEN A. MEDICI
                                             ARTHUR L. SHINGLER III
                                             LONNIE A. BROWNE
                                             655 West Broadway, Suite 1900
                                             San Diego, CA 92101
                                             Telephone: (619) 231-1058
                                             (619) 231-7423 (fax)

ROBBINS GELLER RUDMAN                        ROBBINS GELLER RUDMAN
  & DOWD LLP                                   & DOWD LLP
MARK DEARMAN                                 SAMUEL H. RUDMAN
120 East Palmetto Park Road, Suite 500       ROBERT M. ROTHMAN
Boca Raton, FL 33432                         58 South Service Road, Suite 200
Telephone: (561) 750-3000                    Melville, NY 11747
(561) 750-3364 (fax)                         Telephone: (631) 367-7100
                                             (631) 367-1173 (fax)

                                             s/ Linda P. Nussbaum
                                             NUSSBAUM LAW GROUP, P.C.
                                             LINDA P. NUSSBAUM
                                             BART COHEN
                                             1211 Avenue of the Americas, 40th Floor
                                             New York, NY 10036
                                             Telephone: (917) 438-9102
                                             (212) 681-0300 (fax)


4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 21 of 29




October 4, 2019
Page 21



                                        s/ Christopher Lovell
                                        LOVELL STEWART HALEBIAN
                                          JACOBSON LLP
                                        CHRISTOPHER LOVELL
                                        BEN JACCARINO
                                        500 Fifth Avenue, Suite 2440
                                        New York, NY 10110
                                        Telephone: (212) 608-1900
                                        (212) 719-4775 (fax)

                                        Interim Co-Lead Counsel for First Level
                                        Purchaser Plaintiffs and the Proposed First
                                        Level Purchaser Class

s/ Walter W. Noss                       McCUNE WRIGHT AREVALO, LLP
SCOTT+SCOTT                             DEREK BRANDT
ATTORNEYS AT LAW, LLP                   101 West Vandalia Street, Suite 200
WALTER W. NOSS                          Edwardsville, Illinois 62025
600 West Broadway, Suite 3300           Telephone: (618) 307-6115
San Diego, CA 92101                     (618) 307-6161 (fax)
Telephone: (619) 233-4565
(619) 233-0508 (fax)

SCHNEIDER WALLACE COTTRELL              STEYER LOWENTHAL BOODROOKAS
KONECKY WOTKYNS LLP                            ALVAREZ & SMITH LLP
TODD M. SCHNEIDER                       ALLAN STEYER
JASON H. KIM                            JILL M. MANNING
KYLE G. BATES                           235 Pine Street, 15th Floor
180 Montgomery Street, Suite 2000       San Francisco, CA 94104
San Francisco, CA 94104                 Telephone: (415) 421-3400
Telephone: (415) 421-7100               (415) 421-2234 (fax)
(415) 421-7105 (fax)

GARRETT W. WOTKYNS
8501 North Scottsdale Road, Suite 270
Scottsdale, AZ 85253
Telephone: (480) 428-0144
(866) 505-8036 (fax)


4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 22 of 29




October 4, 2019
Page 22



                                          Attorneys for Eastman Kodak Company,
                                          Agfa Corporation, Agfa Graphics NV,
                                          Fujifilm Manufacturing U.S.A., Inc. and
                                          Mag Instrument Inc.

                                          s/ Robert J. Palmersheim
                                          PALMERSHEIM & MATHEW LLP
                                          ROBERT J. PALMERSHEIM
                                          ANAND C. MATHEW
                                          401 N. Franklin Street, Suite 45
                                          Chicago, IL 60654
                                          Telephone: (312) 705-3622
                                          (312) 878-2890 (fax)

                                          HONIGMAN LLP
                                          MATTHEW G. MRKONIC
                                          2290 First National Building
                                          660 Woodward Avenue
                                          Detroit, MI 48226
                                          Telephone: (313) 465-7000
                                          (313) 465-7615 (fax)

                                          Attorneys for Reynolds Consumer Products
                                          LLC and Southwire Company, LLC

s/ Robert D. Wick                         s/ Richard C. Pepperman II
COVINGTON & BURLING LLP                   SULLIVAN & CROMWELL LLP
ROBERT D. WICK                            RICHARD C. PEPPERMAN II
One City Center                           125 Broad Street
850 Tenth Street, N.W.                    New York, New York 10004-2498
Washington, D.C. 20001                    Telephone: (212) 558-4000
Telephone: (202) 662-6000                 (212) 558-3588 (fax)

Attorney for Defendants Henry Bath LLC,   Attorney for Defendants Goldman Sachs &
Henry Bath & Son Ltd., JPMorgan Chase     Co. LLC, J. Aron & Company, Goldman
& Co., JPMorgan Chase Bank, N.A., and     Sachs International, MITSI Holdings LLC,
JPMorgan Securities PLC                   and Metro International Trade Services
                                          LLC


4837-7792-0936.v1
         Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 23 of 29




October 4, 2019
Page 23



s/ Eliot Lauer                         s/ Boris Bershteyn
CURTIS, MALLET-PREVOST, COLT           SKADDEN, ARPS, SLATE,
& MOSLE LLP                            MEAGHER & FLOM LLP
ELIOT LAUER                            BORIS BERSHTEYN
101 Park Avenue                        Four Times Square
New York, New York 10178               New York, New York 10036-6522
Telephone: (212) 696-6000              Telephone: (212) 735-3000
(212) 697-1559 (fax)                   (212) 735-2000 (fax)

Attorney for Defendant Glencore Ltd.   Attorney for Defendant Access World
                                       (USA) LLC (f/k/a Pacorini Metals USA,
                                       LLC)




4837-7792-0936.v1
      Case 1:13-md-02481-PAE Document 1146 Filed 10/04/19 Page 24 of 29




                                   CERTIFICATE OF SERVICE
       I hereby certify under penalty of perjury that on October 4, 2019, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                  s/ Patrick J. Coughlin
                                                  PATRICK J. COUGHLIN

                                                  ROBBINS GELLER RUDMAN
                                                         & DOWD LLP
                                                  655 West Broadway, Suite 1900
                                                  San Diego, CA 92101-8498
                                                  Telephone: 619/231-1058
                                                  619/231-7423 (fax)

                                                  E-mail: patc@rgrdlaw.com
012324105                                     6789ÿ 21146
                     Case 1:13-md-02481-PAE Document   ÿ8ÿ10/04/19
                                                             Filed   ÿ04 Page 25 of 29
0123245ÿ7489:;1<294ÿ89:ÿ1ÿ=1>?ÿ@A@BC;DCEFGH@CIJKÿ74ÿ:?AÿJ3L;24L;ÿM1:?N9L>245ÿJ4<2<:L><ÿO2<251<294
K3?P<:942Pÿ0123ÿQ9<2P?ÿO2><
 RSTÿVWXXWYZ[\ÿ]^Tÿ_SW`TÿYSWÿ]^Tÿab^^T[_XcÿW[ÿ_STÿXZ̀_ÿ_Wÿ^TaTZdTÿTef]ZXÿ[W_ZaT`ÿVW^ÿ_SZ̀ÿa]`Tg
       Q1<N142?3ÿ=13?hÿJ;?4<Ci<94?ÿ
       []fT[_e`_W[Tjab^_Z̀gaWfklmZTSXjab^_Z̀gaWfklaXc[Tjab^_Z̀gaWf
       n:2><?4ÿ0oÿJ4D?:>94ÿ
       m][pT^`W[j`aW__e`aW__gaWf
       q14D2ÿr1s4ÿt14D;14ÿ
       ^][pZuj^\^pX]YgaWfkvb`][wj^\^pX]YgaWf
       nx3?ÿyoÿt1<?>ÿ
       mu]_T`j`aS[TZpT^Y]XX]aTgaWfkTVZXZ[\`j`aS[TZpT^Y]XX]aTgaWfkz{{|}{}~}{jVZXZ[\`gpWamT_uZ^pgaWf
       11:ÿt1<N1??ÿ
       c]d]^jZT^aTu]Z[u^Zp\TgaWfk̀af][]\Z[\aXT^mj`bXXa^WfgaWfkc]d]^eu]_S]TTezzz|jTaVg]aT^^WgaWf
       L><24ÿMÿt1<<?4ÿ
       lu]__T[j`aW__e`aW__gaWf
       r142?3ÿKoÿt?P4?3ÿÿ:
       ffW^TX][pjuTa[TXX]YgaWf
       t9:2>ÿt?:>N<?x4ÿ
       uW^Z̀guT^`S_Tc[j`m]ppT[gaWfkumT]_Z[\j`m]ppT[gaWfkl]fT`gfWW^Tj`m]ppT[gaWf
       J4D:?1ÿtoÿt2?:><?24ÿ
       ]uZT^`_TZ[j`ZffW[`VZ^fgaWfklXbaT[]j`ZffW[`VZ^fgaWf
       9N4ÿI1L3ÿt9:ÿ
       lulW^mjd][TmX]YgaWf
       ?4428?:ÿ23D1ÿt3?PN?:ÿ
       uXTaST^lj`bXXa^WfgaWfk̀af][]\Z[\aXT^mj`bXXa^WfgaWfklT[[ZVT^euXTaST^e{||jTaVg]aT^^WgaWfklT[[ZVT^euXTaST^e~}z~jTaVg]aT^^WgaWf
       N9;1>ÿn1xÿt91:D;14ÿ
       _uW]^pf][j`aW__e`aW__gaWf
       r?:?ÿoÿt:14D<ÿ
       pcujfaab[TY^Z\S_gaWfkpT^Tmeu^][p_ejTaVg]aT^^WgaWfkm[Yjfaab[TY^Z\S_gaWf
       r1::x3ÿt:?>>1Pÿ
       pu^T``]amjVZ[m][p]``WaZ]_T`X]YgaWf
       24P?4<ÿt:2514<2ÿ
       du^Z\][_ZjXWYTcgaWf
       O9442?ÿJÿt:9s4?ÿ
       Xu^WY[Tj^\^pX]YgaWfkTVZXT`pj^\^pX]YgaWf
       Moÿ9>?Nÿt:LP4?:ÿ
       Ylu^bam[T^jXWamX]YgaWfkS[W__TZ\T^jXWamX]YgaWfkX\[eYlu^bam[T^jTaVgaWb^_p^ZdTgaWf
       =N:2><9N?:ÿ0oÿtL:?ÿ
       aub^mTj`aW__e`aW__gaWfk__b^[T^j`aW__e`aW__gaWfkTpTY][j`aW__e`aW__gaWfkm][pT^`W[j`aW__e`aW__gaWfkTVZXTj`aW__e`aW__gaWf
       K:24ÿ=ÿtL:4>ÿ
       Tub^[`j[]`_X]YgaWfka^WuT^_`j^Wp][]`_gaWf
       i939;94ÿtoÿ=?:1ÿ
       `aT^]jaT^]XXgaWfkf]^mT^_jaT^]XXgaWfkaXajaT^]XXgaWfkmT\jaT^]XXgaWfkl^XjaT^]XXgaWfkapZ^m`T[jaT^]XXgaWf
       O24ÿÿ=N14ÿ
       XaS][jXaSugaWf
       J;h?:ÿ0ÿ=N1:3?>ÿ
       ]aS]^XT`jaWdgaWfk]fuT^eaS]^XT`e{}jTaVg]aT^^WgaWf
       I1<:2Pÿ9>?Nÿ=9L5N324ÿ
       ]_aj^\^pX]YgaWfk̀fZXXT^j^\^pX]YgaWfkTVZXT`pj^\^pX]YgaWf
       ?4428?:ÿOoÿ=:9>?ÿ
       la^W`TjuTa[TXX]YgaWf
       M23321;ÿoÿ=:9sD?:ÿ
       Ya^WYpT^ja^WYpT^fa\]S]gaWf
       01:ÿJ1:94ÿ=L44245N1;ÿ
       fab[[Z[\S]fjlW[T`Y]XmT^gaWf
22!""#$2#%2 &'(')*+5,0-40+0,.305(/0/10                                                                   02*
012324105              Case 1:13-md-02481-PAE Document                6789ÿ 21146ÿ8   ÿ10/04/19
                                                                                         Filed    ÿ04 Page 26 of 29
      0123415ÿ722ÿ891:;21ÿ
      <=>?@AB?C?DE=FGHIJ=KLMGLNDNDNHAC?DE=FGHIJ=KL
      OP1QÿRSÿT2P1UP;ÿ
      LVBH?LHAC?<?VGHIJ=KLMWXYZZXZ[Y\C]NGNA<DJVK=^B@_N?VJ=KLMB`]NGB`DVC?<?VGHIJ=KLMB`]NGB`]GC?<?VGHIJ=KLM=?BaAKGVDC?<?VGHIJ=KL
      R4b;ÿ0SÿcU21d4;ÿeÿR1
      fBLB?DKACBLB?DKA]N?LJ=KLM@H>@?aCBLB?DKA]N?LJ=KL
      gh;i2;:ÿRSÿcdPj2dÿ
      kBDHVBDCEBNADLNGGDJ=KLMfHAVB?DKACEBNADLNGGDJ=KLMN^KkH?N^CEBNADLNGGDJ=KL
      81Ph3ÿOSÿcdd2;UPib21ÿ
      =BDDBALH=EB?CGDEGGlJ=KL
      R4dbÿcmh;3ÿ
      fBC]_VGHIJ=KLMG<@C]_VGHIJ=KL
      c1hiÿnSÿoPd:hppÿ
      B]HD@N]]CG=E_J=KL
      TPqhjÿrSÿoh;Qÿ
      V]NA^C]NA^HAVHDDK=NH@BDGHIJ=KL
      RPU2dÿrSÿo41:2ÿ
      f]K?@BCDHN_B?J=KLM=fKEADKACDHN_B?J=KL
      sP9tÿR2pp125ÿ02tt21ÿ
      l<BGGB?C?<?VGHIJ=KL
      TPqhjÿsSÿ021UPh;2ÿ
      V<B?LHNABCkHAB^GHIJ=KL
      u2dt25ÿnSÿ0htib1hd:ÿ
      I<NG=E?ND@CGN<E@]KK@GHIJ=KL
      R2;;hp21ÿ75;;ÿ0h41jP;4ÿ
      fBAAN]B?J<NK?VHAKCGIJ=KLMfBAAN]B?F<NK?VHAKFZvWYCB=]JlH=B?l?KJ=KLMwxF
      yK>?@zHNGCGIJ=KLMHGGaDKAJLHG@HDCGIJ=KLMfB]]?BaJABIEK>DBCGIJ=KLMINGGNHLJEJ?HIDKACGIJ=KLMIHDENA<@KAFV=FGN@N<H@NKAFDB?kN=BDF
      Z{|XCB=]JlH=B?l?KJ=KLMINGGNHLJDEB?LHACGIJ=KLM=E?ND@KlEB?J]HIHGCGIJ=KLMLH?<H?B@J}INDGB?CGIJ=KL
      ~P5U4;jÿs2:21ÿ0h1;5dÿ
      ?<N?AaDCGKIBaJ=KL
      R4d2bÿ04tj213ÿ
      f<C]_VGHIJ=KLM]@VC]_VGHIJ=KLMDV?C]_VGHIJ=KLMV?@C]_VGHIJ=KLMH=DC]_VGHIJ=KL
      TPqhjÿÿ044jmh;ÿ
      V<KKVINAC<>D@H]DKA<G>B^J=KL
      T2P;ÿOSÿ0443PdhP;ÿ
      V<KK<HDNHAC<KK<HDNHAJ=KL
      145ÿSÿ041UP;ÿ
      @@<C<K?LHAGHI<?K>lJ=KL
      rP14tjÿ0912mh:ÿ
      E<>?BIN@}C<?lG=J=KL
      rP14tjÿSÿ0912mh:ÿ
      E<>?BIN@}C<?lG=J=KL
      TP;h2tÿcSÿ09d:Ppd4;ÿ
      V<>D@H]DKAC<>D@H]DKA<G>B^J=KL
      Rc~ Ocÿucÿr ooOÿ
      fB?KLBJEK]]LHACE^GHIJ=KL
      :2bP;h2ÿ;;ÿrPiQ2::ÿ
      DEH=^B@@CD=K@@FD=K@@J=KLM<]KD@B?CD=K@@FD=K@@J=KL
      TPqhjÿuhtthPUÿrPtt21ÿ
      VEHGGB?C=KkJ=KLMLHKAaC=KkJ=KLMVHkNVFEHGGB?Fv|XYCB=]JlH=B?l?KJ=KL
      9bP;PÿSÿrP;ÿ
      EHADCD>GG=?KLJ=KLMD>EHAHFEHAFv[XXCB=]JlH=B?l?KJ=KLMD=LHAH<NA<=GB?^CD>GG=?KLJ=KL
      T2P;ÿOÿrP1q25ÿ
      VEH?kBaCG=E_J=KLMfLKK?EBHVCG=E_J=KLM_@?KBGCG=E_J=KLM?_H@HCG=E_J=KL
      OP1QÿTPqhjÿr21UP;ÿ
      LEB?LHAC=KkJ=KLMflGHa]K?@EC=KkJ=KLMLH?^FEB?LHAFv{YCB=]JlH=B?l?KJ=KL

22!""#$2#%2 &'(')*+5,0-40+0,.305(/0/10                                                          42*
012324105              Case 1:13-md-02481-PAE Document                6789ÿ 21146  ÿ8   ÿ10/04/19
                                                                                           Filed    ÿ04 Page 27 of 29
       01234352ÿ78ÿ92::;7<1<=ÿ
       >?@AABCD?DEF?G>H?IEJAKDLADCIDEMHNC
       O23PP52Qÿ7RST<=Uÿ935=ÿ
       J?NLEFVNW@XMHNC
       YRSSR<Zÿ98ÿ935[3=ÿ
       K?NL>NEFJC?VDWMHNC
       013Z<:ÿ98ÿ93\S2[[ÿ
       >?NWV@>>FJNNJDAIDEMHNC
       ]2=^<ZR=ÿ7<5[R=ÿ_<``<5R=3ÿ
       KaDHHDLIENFVA?VVbMHNC
       c[2d2=ÿ7ÿ_34S3\:URÿ
       AaNeVNWAfIFLJLeVDWMHNCg@hiIV@hAeFLJLeVDWMHNCgHfNbfNFLJLeVDWMHNC
       j4R[1ÿ78ÿk<SS<:ÿ
       @fDVVDAFW?D>V@XfDVVDAMHNCg@HiFW?D>V@XfDVVDAMHNC
       _<Qÿ]8ÿk<:=25ÿ
       afDAE@LFAfDee@EMHNC
       _<:3=ÿ9ÿkRZÿ
       afICFAH?E@Ie@LWDVVDH@MHNCglmmnoopnqrFiIVIEJAMeNHf@>KILeMHNC
       jSR3[ÿs<t25ÿ
       @VDG@LFHGL>IAMHNCgaHVXE@FHGL>IAMHNCgaA@CC@VCDEFHGL>IAMHNC
       O25<S4ÿs<\52=`2ÿ
       JVDWL@EH@FVNW@XMHNC
       u3T25[<ÿv8ÿsR2T2=T25wÿ
       LVI@K@EK@LJFiIE@fDbVDEMHNC
       O52w35Qÿ]5<4S2QÿsR=U1ÿ
       JVIEf?FJVDEHXVDWMHNCgIEiNFJVDEHXVDWMHNCgJL@JBVIEf?BqrrrF@HiMbDH@LbLNMHNC
       92=5QÿsRtÿ
       ?VIGFHNxMHNCgCDNEXFHNxMHNCg?@ELXBVIGBrymoF@HiMbDH@LbLNMHNC
       z15R:[3{125ÿs3d2SSÿ
       HVNx@VVFVA?VVbMHNCgf@AA@ECDH?@LFVA?VVbMHNCgJaDHNKANEFVA?VVbMHNCgCALDXV@FAKHJVNKDVME@>g@fLNGKFVA?VVbMHNCgafLIAIVNiiFVA?VVbMHNCgHCNNE@XFVA?VVbMHNCgCJDVVD
       _31=ÿ98ÿsQ3=:ÿ
       aN?EM?MVXNEAFAfDee@EMHNC
       _RSSÿ78ÿ7<==R=wÿ
       aCDEEIEJFA>@X@LVDWMHNC
       O25<54ÿ|8ÿ7<=[2:2ÿ
       JCDE>@A@FCDE>@A@VDWMHNCgKL@EFCDE>@A@VDWMHNC
       c[2d2=ÿ}8ÿ7<5[R=3ÿ
       A>@x@CDL>IENF>DXVNLCDL>IENMHNC
       ]2=^<ZR=ÿ78ÿ7`O3d25=ÿ
       K@EaDCIEMCHJNx@LEF?fVDWMHNC
       7R̀1<2Sÿzÿ7`k<Qÿ
       CCHfDXFAH?E@Ie@LWDVVDH@MHNCgmqmllppnqrFiIVIEJAMeNHf@>KILeMHNC
       z<5Z2=ÿ}8ÿ724R̀Rÿ
       HC@eIHIFLJLeVDWMHNCgAVDEeLXFLJLeVDWMHNCgfDL@EHFLJLeVDWMHNCg~LNWE@FLJLeVDWMHNCgHfNbfNFLJLeVDWMHNC
       }5<ÿ<1335ÿ7214Rÿ
       DLDCF>?@C@?eIiILCMHNC
       jtw2=2ÿ7RU3S<^`QUÿ
       J@E@CFLJLeVDWMHNC
       v3twS<:ÿ}8ÿ7RSS2=ÿ
       eNGJFifVCVDWMHNC
       v<dR4ÿY8ÿ7R[`12SSÿ
       eDxIeCFLJLeVDWMHNCgAVDEeLXFLJLeVDWMHNC
       v<=R2Sÿ_<Qÿ73wR=ÿ
       eCNJIEFCNJIELGKIEMHNCgaH?D>iI@VeFCNJIELGKIEMHNCgA>@x@EB@a@LHI>NB>?@BCNJIEBVDWBiILCBbHB
       pnF@HiMbDH@LbLNMHNCgA@a@LHI>NFCNJIELGKIEMHNCgAKGDHfFCNJIELGKIEMHNCgEJ@LDHIFCNJIELGKIEMHNCgEDCKLNA@>>IFCNJIELGKIEMHNCgaWIVVIDCAFCNJIELGKIEMHNC
       7<[[12\ÿ]8ÿ7352S<=4ÿ
       CD>>CNL@VDEeFHNME@>
22!""#$2#%2 &'(')*+5,0-40+0,.305(/0/10                                                                                   ,2*
012324105               Case 1:13-md-02481-PAE Document                    6789ÿ 21146   ÿ8   ÿ10/04/19
                                                                                                Filed     ÿ04 Page 28 of 29
       0123043ÿ36789078:ÿ90;<
       =>?@ABCDEFGB@HI?J
       KLMNÿ8<ÿ0ONNPQÿ
       =?RSHSESSBDCDTEUUBSHI?JVUWJWIXEDCDTEUUBSHI?JVES=EWFHYEABWCDTEUUBSHI?J
       4ZONNPÿ8<ÿ0OQ[ÿ
       USEDACSEDAWEXHI?J
       \ML]OQÿKP^L]Pÿ0L_ONÿ
       AR?JEDHS?WESCDTEUUBSHI?J
       `O_[P^ÿ̀<ÿ0LQQÿ
       XS?DDCDI?AAaDI?AAHI?JVAAB@YBSFSbCDI?AAaDI?AAHI?JVDREITBAACDI?AAaDI?AAHI?JVBDFbSEFb?CDI?AAaDI?AAHI?JVBUBXESCDI?AAaDI?AAHI?JVEAc@SB@CDI?AAa
       DI?AAHI?JVB>FWBCDI?AAaDI?AAHI?J
       6ZNdOÿe<ÿ0fQQgOf]ÿ
       WScDDGEcJCScDDGEcJYIHI?JVDDIRXEFbB@CScDDGEcJYIHI?JVGI?RBSCScDDGEcJYIHI?JVRDESUWB@CScDDGEcJYIHI?JVGUBJcARCScDDGEcJYIHI?JVYJ?@ESCScDDGEcJ
       h^ZONÿ1<ÿ1i8O^Oÿ
       G?JE@EC@b@UWEXHI?J
       3_jQLNÿ6LfZQPÿ1_ZkP^ÿ
       S?AF>FIEAF?SDC?WFlB@WbHI?J
       2ZmMO^dÿ;<ÿePnnP^]ONÿ:ÿ99
       YBYYB@JES@CDcWWI@?JHI?JV@FIRE@UaYBYYB@JESaooooCBI>HYEIB@Y@?HI?JVDpIJESEbFSbIWB@TCDcWWI@?JHI?J
       3dO]ÿKO]PQÿePQQZNÿ
       EYBDDFSC>FSBTEYWESHI?JVETEAqJESC>FSBTEYWESHI?JVSGWETBDWBBC>FSBTEYWESHI?J
       KLMNÿr<ÿe_OjsL^[Mÿ
       =YWEt>?@ARCI?lHI?JVJE?StCI?lHI?JV=?RSaYWEt>?@ARaoouoCBI>HYEIB@Y@?HI?J
       8PNOmMP]ÿ4OkZdÿeLQQZmvÿ
       UElFUHY?DDFITCSBWD?SJcWWFSDHI?JVUElFUaY?DDFITawxoyCBI>HYEIB@Y@?HI?JVJUY?DDFITCbJEFWHI?J
       \ML]OQÿzÿ{fZ__ZN|ÿ
       A?JCXEDDB@JESWEXHI?J
       KLMNÿ4<ÿ2OdZmPÿ
       =@EUFIBC@EUFIBWEX>F@JHI?J
       }PkZNÿ~<ÿ2OjMZ__ÿ
       T@EtRFWWCDElB@FWEX>F@JHI?J
       2LgP^[ÿ8<ÿ2L[M]ONÿ
       @@?ARJESC@b@UWEXHI?JVB>FWBStC@b@UWEXHI?JVyuuyoxC>FWFSbDHU?ITBAGF@UHI?JVB>FWBDUC@b@UWEXHI?J
       rO]fP_ÿLO^dÿ2fd]ONÿ
       D@cUJESC@b@UWEXHI?JVB>FWBStC@b@UWEXHI?JVJGWEDtC@b@UWEXHI?JVB>FWBDUC@b@UWEXHI?JVJUBE@JESC@b@UWEXHI?J
       eP[P^ÿPL^|PÿrOsZ^Q[PZNÿ
       YDE>F@DABFSCDE>F@DABFSJBAIEW>HI?JVD>BB@FITCDE>F@DABFSJBAIEW>HI?JVBJBAIEW>CDE>F@DABFSJBAIEW>HI?J
       f|Mÿ4ONZP_ÿrONd_P^ÿ
       RDESUWB@CT@ESAqGB@JESHI?J
       ;M^ZQ[LnMP^ÿ8<ÿrON[L]OQQZ]Lÿ
       IDESA?JEDDFJ?CSUDWEXHI?JV=UFDBSECSUDWEXHI?JVEIRESCSUDWEXHI?J
       KLQPnMÿ2ZmMO^dÿrOkP^Zÿ
       =DElB@FCDElB@FWEX>F@JHI?JVUW?ITBAACDElB@FWEX>F@JHI?JV=UEtCDElB@FWEX>F@JHI?JVRREFWBCDElB@FWEX>F@JHI?JVUlESUBJ?@ABWCDElB@FWEX>F@JHI?J
       \Lddÿ8ZmMOP_ÿrmMNPZdP^ÿ
       ADIRSBFUB@CDIRSBFUB@XEWWEIBHI?JVB>FWFSbDCDIRSBFUB@XEWWEIBHI?JVxwuoxC>FWFSbDHU?ITBAGF@UHI?J
       8Oÿ2OnMOP_ÿrmMO^[ÿ
       JDIRXE@AqCDI?AAaDI?AAHI?JVB>FWBCDI?AAaDI?AAHI?J
       4OkZdÿ2<ÿrmL[[ÿ
       UElFUHDI?AACDI?AAaDI?AAHI?JVFIRFWEFECDI?AAaDI?AAHI?JVB>FWBCDI?AAaDI?AAHI?J
       KPNNZsP^ÿKONZNPÿrmL[[ÿ
       =DI?AACDI?AAaDI?AAHI?J
       KOmfPQÿrP]]P_]ONÿ
       =DBJJBWJESCIc@AFDHI?JV=IWtSBCIc@AFDHI?J
       `Z__ZO]ÿ2<ÿrMP^]ONÿ
       XFWWFEJHDRB@JESCWXHI?JVXEDRFSbA?SaUIaWFAFbEAF?SaDB@lFIBDawuCBI>HYEIB@Y@?HI?JVa?c@AEFWCWXHI?JVXFWWFEJaDRB@JESayyCBI>HYEIB@Y@?HI?J
       3^[Mf^ÿ6<ÿrMZN|_P^ÿ:ÿ999
       EDRFSbWB@C@b@UWEXHI?J
22!""#$2#%2 &'(')*+5,0-40+0,.305(/0/10                                                                         32*
012324105             Case 1:13-md-02481-PAE Document               6789ÿ 21146   ÿ8  ÿ10/04/19
                                                                                          Filed   ÿ04 Page 29 of 29
      0123456ÿ89ÿ:16;5<=4>ÿ
      ?@ABCDE?FGHIJB?BFKLMN?
      O3P=4Qÿ0123456ÿ:R56SP>ÿ
      T@JDBTNGHBNKDULMN?
      :V6;14ÿ:PRP6ÿ
      @@NJNBH@MNTTW@MNTTLMN?XTYFMZTH@MNTTW@MNTTLMN?
      [5QQ124ÿ\9ÿ:]<P;SQP^^ÿ
      _@YENCT@NIIH@MZAIIZFE`AGLMN?
      a5S5<ÿb5cS5<ÿ:S9ÿa31661]ÿdÿ[<
      Y@TYZABBAYHBNKDULMN?X?FABHBNKDULMN?
      \664>ÿ:S5V5<ÿ
      F@TDUDEH@TDUDEBFKLMN?XF?FE@ZFBBH@TDUDEBFKLMN?XM@KF?AGFTZFGH@TDUDEBFKLMN?
      O<PVÿ\9ÿO5<]5>1>eÿ
      TTDEYDGAGfH@MNTTW@MNTTLMN?
      a4S<12Rÿ[ÿg4>ÿh4>5>ÿ
      YCFGiFGDGH@MZGDÀDEKFBBFMDLMN?XjklmnkopqrHIABAGf@L̀NMJDTsAE`LMN?
      [PQ5]3ÿ0ÿg4>5Rÿ
      _CFGDJHCFGDJBFKLMN?
      OP>Vÿg1Q4e5ÿ
      TNGULCA@FfDHsfBBYLMN?
      t16614=ÿu5><Vÿt4e5>5<ÿ
      KFfDGDEKH@vBBMEN?LMN?X@wM?FGFfAGfMBDEJH@vBBMEN?LMN?XKABBAF?WKFfDGDEWnpnoHDMILYFMDEYENLMN?
      [P5ÿx9ÿt34S65Vÿdÿ[x
      _KZFTBDUHKZFTBDUJFBBF@LMN?XDMIHKZFTBDUJFBBF@LMN?
      xPy5<Sÿb9ÿt12Rÿ
      EKAMJHMNCLMN?X?FNGUHMNCLMN?XENsDETWKAMJWplzjHDMILYFMDEYENLMN?
      {4<<5SSÿt9ÿtPSRV>Qÿ
      fKNTJUG@H@MZGDÀDEKFBBFMDLMN?
      {4y<156ÿb9ÿh56|1>ÿ
      fiDB̀AGH@TDUDEBFKLMN?
      04<e4<5Sÿ09ÿh}1Q65<ÿ
      ?FEfFEDTLiKA@BDEHBKLMN?X~WNvETFABHBKLMN?XGDKWUNEJW?FWqolrHDMILYFMDEYENLMN?X?FEfFEDTWiKA@BDEW
      mpqnHDMILYFMDEYENLMN?X_DIIEDULGDKZNv@DHBKLMN?X@TDIFGADL_NZG@NGHBKLMN?XKABBAF?LZLEFK@NGHBKLMN?X_DGGAIDELfANE`FGNHBKLMN?XKABBAF?LEAGGDEHBKLMN?
04>46ÿPS125ÿ81QS
ZDÿINBBNKAGfÿA@ÿTZDÿBA@TÿNIÿFTTNEGDU@ÿKZNÿFEDÿ>PSÿNGÿTZDÿBA@TÿTNÿEDMDACDÿDW?FABÿGNTAMD@ÿINEÿTZA@ÿMF@DÿKZNÿTZDEDINEDÿEDvAEDÿ?FGvFBÿGNTAMAGfLÿNvÿ?FUÿKA@ZÿTNÿv@DÿUNvEÿ?Nv@D
TNÿ@DBDMTÿFG`ÿMNYUÿTZA@ÿBA@TÿAGTNÿUNvEÿKNE`ÿYENMD@@AGfÿYENfEF?ÿAGÿNE`DEÿTNÿMEDFTDÿGNTAMD@ÿNEÿBFsDB@ÿINEÿTZD@DÿEDMAYADGT@L
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ ÿ¡ÿ
¢£ÿ¤¥ÿ¦¥¥ÿ
§¨©¨ªÿ§«ÿ¬¢­®®ÿ
¯°±²ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ³ÿ´°µµ¶ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
·¸©©¥ÿ·¹ºÿ§¡¥»ÿ ÿ¦¼¹ÿ½½¾ªÿ½¿½¿¾¿ÿ
£¬­¬­ÿÀ¿ÿ§¸ÿ¦¥¥ÿ
¦Á¥ÿ®Â®ÿ
«ÿ«ºªÿ§ÃÿÄÅ­¬Äÿ
ÆÇÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÈÿÉ°ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
§ÁÊ»ªÿ¦»¹¥ªÿ¤¨ªÿËºªÿ«Ì¥ÿ ÿÍÁº¥ªÿ¾¿·¿ÿ
¢¬¬ÿÀ¥»ÿ½¸¦¸¹¹ÿ¦¥¥ÿ
¦Á¥ÿ¢­¬¬ÿ
·»Ê¸ªÿÃ½ÿÂ¬Â¬­Î­¬Ï®ÿ
Ð³ÑÐ³ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÒÿÓ³ÑÆÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÔÿÿ
ÕÍ«ÖÍ×ÃÀ¦×Àÿ¾«ÿÎÿØ«½½«Ù«¦¦ÚÚÿ¤½ÿ
£¬­ÿ¦ÿÍ×À×ÛÕÙÿ¦Øÿ¦ØÚÿÂ¬¬ÿ
Ø«½½«Ù«¦¦ÚÚªÿ¤½ÿ£¢£¬­ÿ
¶ÜÝÿ´Þßÿ¯ÝÞ±ÿàà´ÿ
ªÿÿÿ
ÆÞáâÿ´ßã°¶Ôÿàà´ÿ
ªÿÿÿ
ä±ÿÿÿÿÿÿÿÿÿÿÿÿÿÿå°Ýÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
¤¨Ì¸ÿæ¨ÿÙ¹¹¸¨ÿÕ¹¨ºÿÛ¸ÿ ÿç¸¨ÿ¾¿«¿ÿ
¢¬ÿ¤¥ÿ¾¹¸è¸ªÿ¦Á¥ÿé¬¬ÿ
«¹ºÁêÁêÁªÿÀ§ÿÅé­¬¢ÿ

22!""#$2#%2 &'(')*+5,0-40+0,.305(/0/10                                                                                                  *2*
